Citation Nr: 0811096	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  00-20 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
TDIU.  In June 2006, the Board remanded that claim to the RO.

In June 2006, the Board also remanded to the RO the veteran's 
claim for service connection for chronic rhinitis with polyps 
(inclusive of mucous retention cysts), postoperative.  In a 
September 2007 rating decision, the RO granted service 
connection for that disorder, describing the disorder as 
chronic sinusitis.  As the RO granted the claim, that issue 
is no longer before the Board on appeal.

In a January 2006 rating decision, the RO denied service 
connection for schizophrenia, chronic, paranoid type.  In 
March 2006, the veteran submitted a statement that refers to 
the January 2006 denial of service connection for 
schizophrenia; however, it is unclear whether the veteran 
intends that correspondence to constitute a notice of 
disagreement (NOD).  The Board refers that issue to the RO 
for clarification and appropriate action.  See 38 C.F.R. 
§ 19.26 (2007).  

For reasons explained below, the Board again REMANDS the 
appeal to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2007).  Even if 
service-connected disabilities fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration of a TDIU is warranted if the 
veteran nonetheless is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2007).

Information in the claims file indicates that the veteran is 
not employed, and that he has some disabilities that are 
service connected and some that are not.  The veteran's 
disabilities for which service connection has been 
established include a scar on the left forehead, rated as 10 
percent disabling;, psychogenic headaches residual to head 
injury, rated at 10 percent; and chronic sinusitis, rated at 
0 percent.  The combined rating is 20 percent.  While the 
ratings do not meet the criteria for a TDIU under 38 C.F.R. 
§ 4.16(a), a TDIU may be considered under 38 C.F.R. § 4.16(b) 
if the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  The assembled evidence provides some medical 
information about the current manifestations of the veteran's 
scar, headaches, and sinusitis, but does not address the 
combined effects of those disabilities on the veteran's 
capacity to hold employment.  The Board will remand the issue 
for a VA medical examination, with a review of the claims 
file and an opinion regarding the combined effect of the 
service-connected disabilities on employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA medical examination to address the 
effects of the veteran's service-connected 
disabilities on his employability.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
examiner should describe the current 
manifestations of the veteran's service-
connected disabilities: a scar on the 
forehead, psychogenic headaches, and 
chronic sinusitis.  After examining the 
veteran and reviewing the claims file, the 
examiner should express an opinion as to 
whether the combined effects of those 
three disabilities, apart from any other 
disabilities, make the veteran unable to 
secure or follow a substantially gainful 
occupation.  The examiner should explain 
the conclusions reached.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

